

Exhibit 10.10
 
MASTER SECURITY AGREEMENT
 
To:
Valens U.S. SPV I, LLC, as Agent
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th floor
New York, New York 10017

 
Date: September 18, 2007
 
To Whom It May Concern:
 
1. To secure the payment of all Obligations (as hereafter defined), True North
Energy Corporation, a Nevada corporation (“TNEC”), ICF Energy Corporation, a
Texas corporation (“ICF”, and together with TNEC, the “Companies” and each a
“Company”), each of the other undersigned parties (other than Valens U.S. SPV I,
LLC, as agent (the “Agent”) for the Purchasers (as defined in the Securities
Purchase Agreement defined herein)) and each other entity that is required to
enter into this Master Security Agreement (each an “Assignor” and, collectively,
the “Assignors”) hereby assigns and grants to the Agent, for the ratable benefit
of the Creditor Parties (as defined in the Securities Purchase Agreement), a
continuing security interest in all of the following property now owned or at
any time hereafter acquired by such Assignor, or in which such Assignor now has
or at any time in the future may acquire any right, title or interest:
 
(a) All cash, cash equivalents, accounts, accounts receivable, deposit accounts
(including, without limitation, Lockbox Deposit Accounts (as defined below),
inventory, equipment, goods, fixtures, documents, instruments (including,
without limitation, promissory notes), contract rights, general intangibles
(including, without limitation, payment intangibles and an absolute right to
license on terms no less favorable than those currently in effect among such
Assignor’s affiliates), chattel paper, supporting obligations, investment
property (including, without limitation, all equity interests owned by any
Assignor), letter-of-credit rights, all commercial tort claims set forth on
Schedule C, trademarks, trademark applications, tradestyles, patents, patent
applications, copyrights, copyright applications and other intellectual property
in which such Assignor now has or hereafter may acquire any right, title or
interest, all proceeds and products thereof (including, without limitation,
proceeds of insurance) and all additions, accessions and substitutions thereto
or therefor;
 
(b) All of those certain Oil and Gas Leases and Lands (all such Oil and Gas
Leases and Lands being herein called the “Subject Interests,” as hereinafter
further defined) which are described in Exhibit A and/or to which reference may
be made in Exhibit A and/or which are covered by any of the leases described on
Exhibit A hereto;
 
(c) All rights, titles, interests and estates now owned or hereafter acquired by
such Assignor in and to (i) any and all properties now or hereafter pooled or
unitized with any of the Subject Interests, and (ii) all presently existing or
future operating agreements and unitization, communitization and pooling
agreements and the units operated thereby to the extent the same relate to all
or any part of the Subject Interests, including, without limitation, all units
formed under or pursuant to any applicable laws (the rights, titles, interests
and estates described in this clause (b) also being included within the term
“Subject Interests” as used herein);
 

--------------------------------------------------------------------------------


 
(d) All presently existing and future agreements entered into between such
Assignor and any third party that provide for the acquisition by such Assignor
of any interest in any of the properties or interests specifically described in
Exhibit A or which relate to any of the properties and interests specifically
described in Exhibit A;
 
(e) The Hydrocarbons (as defined below) (including inventory) which are in,
under, upon, produced or to be produced from or attributable to the Lands (as
defined below);
 
(f) The Accounts and Contract Rights (as defined below);
 
(g) The Operating Equipment (as defined below);
 
(h) The Well Data (as defined below);
 
(i) The rights and security interests of such Assignor held by such Assignor to
secure the obligation of the first purchaser to pay the purchase price of the
Hydrocarbons;
 
(j) All surface leases, rights-of-way, franchises, easements, servitudes,
licenses, privileges, tenements, hereditaments and appurtenances now existing or
in the future obtained in connection with any of the aforesaid, and all other
items of value and incident thereto which such Assignor may, at any time, have
or be entitled; and
 
(k) All and any different and additional rights of any nature, of value or
convenience in the enjoyment, development, operation or production, in any way,
of any property or interest included in any of the foregoing clauses, and in all
revenues, income, rents, issues, profits and other benefits arising therefrom or
from any contract now in existence or hereafter entered into pertaining thereto,
and in all rights and claims accrued or to accrue for the removal by anyone of
Hydrocarbons from, or other act causing damage to, any of such properties or
interests.
 
All the aforesaid properties, rights and interests set forth in clauses (a)
through (h) above, together with any and all substitutions, replacements,
corrections or amendments thereto, or renewals, extensions or ratifications
thereof, or of any instrument relating thereto, and together with any additions
thereto which may be subject to the Agent’s Lien (as defined below), being
hereinafter called the “Collateral”.
 
As used herein, the following terms shall have the following meanings:
 
“Accounts and Contract Rights” shall mean all accounts (including accounts in
the form of joint interest billings under applicable operating agreements),
contract rights and general intangibles of any Assignor now or hereafter
existing, or hereafter acquired by, or on behalf of, any Assignor, or any
Assignor’s successors in interest, relating to or arising from the ownership,
operation and development of the Collateral and to the production, processing,
treating, sale, purchase, exchange or transportation of Hydrocarbons (defined
below) produced or to be produced from or attributable to the Collateral or any
units or pooled interest units in which all or a portion of the Collateral forms
a part, together with all accounts and proceeds accruing to any Assignor
attributable to the sale of Hydrocarbons produced from the Collateral or any
units or pooled interest units in which all or a portion of the Collateral forms
a part.
 
2

--------------------------------------------------------------------------------


 
“Hydrocarbons” shall mean oil, gas, coalbed methane gas, casinghead gas, drip
gasolines, natural gasoline, condensate, distillate, as-extracted collateral and
all other liquid or gaseous hydrocarbons produced or to be produced in
conjunction therewith, and all products, byproducts and all other substances
derived therefrom or the processing thereof, and all other minerals and
substances, including, but not limited to, sulphur, lignite, coal, uranium,
thorium, iron, geothermal steam, water, carbon dioxide, helium and any and all
other minerals, ores, or substances of value and the products and proceeds
therefrom, including, without limitation, all gas resulting from the in-situ
combustion of coal or lignite.
 
“Lands” shall mean the lands described in Exhibit A and shall include any lands,
the description of which is contained in Exhibit A or incorporated in Exhibit A
by reference to another instrument or document, including, without limitation,
all lands described in the Oil and Gas Leases listed on Exhibit A hereto, and
shall also include any lands now or hereafter unitized, pooled, spaced or
otherwise combined, whether by statute, order, agreement, declaration or
otherwise, with lands the description of which is contained in Exhibit A or is
incorporated in Exhibit A by reference.
 
“Lien” shall mean any mortgage, deed of trust, collateral assignment, lien,
pledge, charge, security interest or other encumbrance.
 
“Oil and Gas Leases” shall mean oil, gas and mineral leases, oil and gas leases,
oil leases, gas leases, other mineral leases, subleases, top leases, any rights
resulting in an ownership interest in Hydrocarbons and all operating rights
relating to any of the foregoing (whether operated by virtue of such leases, or
assignments or applicable operating agreements), and all other interests
pertaining to any of the foregoing, including, without limitation, all royalty
and overriding royalty interests, production payments and net profit interests,
mineral fee interests, and all reversionary, remainder, carried and contingent
interests relating to any of the foregoing and all other rights therein which
are described and/or to which reference may be made on Exhibit A.
 
“Operating Equipment” shall mean all Personal Property (as defined below) and
fixtures affixed or situated upon all or any part of the Collateral, including,
without limitation, all surface or subsurface machinery, equipment, facilities
or other property of whatsoever kind or nature now or hereafter located on any
of the Lands which are useful for the production, treatment, storage or
transportation of oil or gas, including, but not by way of limitation, all oil
wells, gas wells, water wells, injection wells, casing, tubing, rods, pumping
units and engines, Christmas trees, derricks, separators, gun barrels, flow
lines, tanks, gas systems (for gathering, treating and compression), water
systems (for treating, disposal and injection), power plants, poles, lines,
transformers, starters and controllers, machine shops, tools, storage yards and
equipment stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks and shipping facilities.
 
3

--------------------------------------------------------------------------------


 
“Personal Property” shall mean that portion of the Collateral that is personal
property.
 
“Well Data” shall mean all logs, drilling reports, division orders, transfer
orders, operating agreements, contracts and other agreements, abstracts, title
opinions, files, records, seismic data, memoranda and other information in the
possession or control of any Assignor or to which any Assignor has access
relating to the Lands and/or any wells located thereon.
 
2. Except as otherwise defined herein, all capitalized terms used herein shall
have the meanings provided such terms in the Securities Purchase Agreement
referred to below. All items of Collateral which are defined in the UCC shall
have the meanings set forth in the UCC. For purposes hereof, the term "UCC"
means the Uniform Commercial Code as the same may, from time to time, be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Master Security Agreement relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions; provided further, that to the extent that the UCC is used to define
any term herein and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
 
3. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to any Creditor Party arising
under, out of, or in connection with: (i) that certain Securities Purchase
Agreement dated as of the date hereof by and among the Companies, the Purchasers
(as therein defined) and the Agent (the “Securities Purchase Agreement”) and
(ii) the Related Agreements referred to in the Securities Purchase Agreement
(the Securities Purchase Agreement and each Related Agreement, as each may be
amended, modified, restated or supplemented from time to time, collectively, the
“Documents”), and in connection with any documents, instruments or agreements
relating to or executed in connection with the Documents or any documents,
instruments or agreements referred to therein or otherwise, and in connection
with any other indebtedness, obligations or liabilities of each such Assignor to
any Creditor Party, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise, including, without limitation, obligations, liabilities
and indebtedness of each Assignor for post-petition interest, fees, costs and
charges that accrue after the commencement of any case by or against such
Assignor under any bankruptcy, insolvency, reorganization or like proceeding
(collectively, the “Debtor Relief Laws”) in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against any Assignor under any Debtor Relief Law.
 
4

--------------------------------------------------------------------------------


 
4. Each Assignor hereby jointly and severally represents, warrants and covenants
to the Agent that:
 
(a) it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and formed under the respective laws
of its jurisdiction of formation set forth on Schedule B, and each Assignor will
provide the Agent thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;
 
(b) its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule B, and it will provide the Agent thirty (30) days’
prior written notice of any change in its legal name;
 
(c) its organizational identification number (if applicable) is as set forth on
Schedule B hereto, and it will provide the Agent thirty (30) days’ prior written
notice of any change in its organizational identification number;
 
(d) it is the lawful owner of its Collateral and it has the sole right to grant
a security interest therein and will defend the Collateral against all claims
and demands of all persons and entities;
 
(e) it will keep its Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations and (ii)
Encumbrances securing indebtedness of each such Assignor not to exceed $75,000
in the aggregate for all such Assignors so long as all such Encumbrances are
removed or otherwise released to the Agent’s satisfaction within ten (10) days
of the creation thereof;
 
(f) it will, at its and the other Assignors’ joint and several cost and expense
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;
 
(g) it will not, without the Agent’s prior written consent, sell, exchange,
lease or otherwise dispose of any Collateral, whether by sale, lease or
otherwise, except for the sale of inventory in the ordinary course of business
and for the disposition or transfer in the ordinary course of business during
any fiscal year of obsolete and worn-out equipment or equipment no longer
necessary for its ongoing needs, having an aggregate fair market value of not
more than $25,000 and only to the extent that:
 
(i) the proceeds of each such disposition are used to acquire replacement
Collateral which is subject to the Agent’s first priority perfected security
interest, or are used to repay the Obligations or to pay general corporate
expenses; or
 
5

--------------------------------------------------------------------------------


 
(ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to the Agent to be held as cash collateral
for the Obligations;
 
(h) it will insure or cause the Collateral to be insured in the Agent’s name (as
additional insured and lender loss payee) against loss or damage by fire, theft,
burglary, pilferage, loss in transit and such other hazards as the Agent shall
specify in amounts and under policies by insurers acceptable to the Agent and
all premiums thereon shall be paid by such Assignor and the policies delivered
to the Agent. If any such Assignor fails to do so, the Agent may procure such
insurance and the cost thereof shall be promptly reimbursed by the Assignors,
jointly and severally, and shall constitute Obligations;
 
(i) it will expressly agree that if additional loss payees and/or lender loss
payees, other than the Agent, are named to the Collateral, the Agent will always
be assigned to first lien position until all Obligations have been met;
 
(j) it will at all reasonable times allow any Creditor Party or such Creditor
Party’s representatives free access to and the right of inspection of the
Collateral;
 
(k) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves each Creditor Party harmless from all loss, costs, damage,
liability and/or expense, including reasonable attorneys’ fees, that any
Creditor Party may sustain or incur to enforce payment, performance or
fulfillment of any of the Obligations and/or in the enforcement of this Master
Security Agreement or in the prosecution or defense of any action or proceeding
either against any Creditor Party or any Assignor concerning any matter growing
out of or in connection with this Master Security Agreement, and/or any of the
Obligations and/or any of the Collateral except to the extent caused by any
Creditor Party’s own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and nonappealable decision) In
addition, each Assignor hereby indemnifies and saves each Creditor Party
harmless from any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon any
Creditor Party which results, arises out of or is based upon: (i) any
misrepresentation by any Assignor or breach of any warranty by any Assignor in
this Agreement or any Document or any agreement between any Assignor and the
Agent and/or any Creditor Party relating hereto or thereto; or (ii) any breach
or default in performance by the Assignors of any covenant or undertaking to be
performed by the Assignors hereunder or under any Document, or any other
agreement entered into by any Assignor and the Agent and/or any Creditor Party
relating hereto or thereto or (iii) (a) unless such violation is caused by the
gross negligence or willful misconduct of any Creditor Party, the violation of
any local, state or federal law, rule or regulation pertaining to environmental
regulation, contamination or cleanup (collectively, “Environmental Laws”),
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq. and 40 CFR
§302.1 et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251 et
seq., and 40 CFR §116.1 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. §1801 et seq.) and the regulations promulgated pursuant to said laws, all
as amended and relating to or affecting any Assignor and/or any Assignor’s
properties, whether or not caused by or within the control of any Creditor Party
and/or (b) unless such presence, release or threat of release is caused by the
gross negligence or willful misconduct of any Creditor Party, the presence,
release or threat of release of any hazardous, toxic or harmful substances,
wastes, materials, pollutants or contaminants (including, without limitation,
asbestos, polychlorinated biphenyls, petroleum products, flammable explosives,
radioactive materials, infectious substances or raw materials which include
hazardous constituents) or any other substances or raw materials which are
included under or regulated by Environmental Laws on, in, under or affecting all
or any portion of any property of any Assignor or any surrounding areas, in all
other cases, regardless of whether or not caused by or within the control of any
Creditor Party;
 
6

--------------------------------------------------------------------------------


 
(l) all commercial tort claims (as defined in the Uniform Commercial Code as in
effect in the State of New York) held by any Assignor are set forth on Schedule
C to this Master Security Agreement; each Assignor hereby agrees that it shall
promptly, and in any event within five (5) business days after the same is
acquired by it, notify the Agent of any commercial tort claim acquired by it and
unless otherwise consented to in writing by the Agent, it shall enter into a
supplement to this Master Security Agreement granting to the Agent, for the
ratable benefit of the Creditor Parties, a security interest in such commercial
tort claim, securing the Obligations; and
 
(m) (i) Not later than thirty (30) days following the delivery to ICF by the
Agent of the form of lockbox documentation described below, ICF shall and shall
cause Commerce Bank or such other financial institution accepted by the Agent in
writing as may be selected by ICF (the “Lockbox Bank”) to enter into all such
documentation acceptable to the Agent pursuant to which, among other things, the
Lockbox Bank agrees to, following notification by the Agent (which notification
the Agent shall only give following the occurrence and during the continuance of
an Event of Default), comply only with the instructions or other directions of
the Agent concerning the lockboxes maintained by ICF (the “Lockboxes”) with the
Lockbox Bank and the Lockbox Deposit Account (as defined below). Not later than
thirty (30) days following the delivery to ICF by the Agent of the form of
lockbox documentation described above, ICF will (x) irrevocably direct all of
its present and future Account Debtors (as defined below) and other persons or
entities obligated to make payments constituting Collateral to make such
payments directly to the Lockboxes at the Lockbox Bank (each such direction
pursuant to this clause (x), a “Direction Notice”) and (y) provide the Agent
with copies of each Direction Notice, each of which shall be agreed to and
acknowledged by the respective Account Debtor.
 
(ii) Upon receipt of such payments, the Lockbox Bank shall agree to deposit the
proceeds of such payments immediately upon receipt thereof in that certain
deposit account maintained at the Lockbox Bank , or such other deposit account
accepted by the Agent in writing (the “Lockbox Deposit Account”). All of ICF’s
invoices, account statements and other written or oral communications directing,
instructing, demanding or requesting payment of any Account (as hereinafter
defined) of ICF or any other amount constituting Collateral shall conspicuously
direct that all payments be made to the Lockbox or such other address as the
Agent may direct in writing. If, notwithstanding the instructions to Account
Debtors, ICF receives any payments, ICF shall immediately remit such payments to
the Lockbox Deposit Account in their original form with all necessary
endorsements. Until so remitted, ICF shall hold all such payments in trust for
and as the property of the Agent, for the ratable benefit of the Creditor
Parties, and shall not commingle such payments with any of its other funds or
property. For the purpose of this Master Security Agreement, (x) “Accounts”
shall mean all “accounts”, as such term is defined in the UCC as in effect in
the State of New York on the date hereof, now owned or hereafter acquired by ICF
and (y) “Account Debtor” shall mean any person or entity who is or may be
obligated with respect to, or on account of, an Account.
 
7

--------------------------------------------------------------------------------


 
(iii) Each Company agrees that, notwithstanding anything contained in this
Agreement to the contrary, failure to comply with Section 4(m)(i) above shall
constitute an immediate Event of Default hereunder, not subject to any cure or
grace.
 
5. The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:
 
(a) any covenant or any other term or condition of this Master Security
Agreement is breached in any material respect and such breach, to the extent
subject to cure, shall continue without remedy for a period of fifteen (15) days
after the occurrence thereof;
 
(b) any representation or warranty, or statement made or furnished to any
Creditor Party under this Master Security Agreement by any Assignor or on any
Assignor’s behalf should prove to be false or misleading in any material respect
on the date as of which made or deemed made;
 
(c) the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:
 
(i) such loss is covered by insurance proceeds which are used to replace the
item or repay the Creditor Parties; or
 
(ii) said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 in the aggregate for all Assignors and such levy, seizure or attachment
has been removed or otherwise released within ten (10) days of the creation or
the assertion thereof.
 
(d) an Event of Default (or similar term) shall have occurred under and as
defined in any Document or any document, instrument or agreement entered into in
connection therewith.
 
6. Upon the occurrence of any Event of Default and at any time thereafter, the
Agent may and shall, following the request of those Purchasers holding not less
than fifty percent (50%) of the outstanding amount under the Notes issued under
the Securities Purchase Agreement, declare all Obligations immediately due and
payable and the Agent shall have the remedies of a secured party provided in the
UCC as in effect in the State of New York, this Agreement and other applicable
law. Upon the occurrence of any Event of Default and at any time thereafter, the
Agent will have the right to take possession of the Collateral and to maintain
such possession on any Assignor’s premises or to remove the Collateral or any
part thereof to such other premises as the Agent may desire. Upon the Agent’s
request, each Assignor shall assemble or cause the Collateral to be assembled
and make it available to the Agent at a place designated by the Agent. If any
notification of intended disposition of any Collateral is required by law, such
notification, if mailed, shall be deemed properly and reasonably given if mailed
at least ten (10) days before such disposition, postage prepaid, addressed to
the applicable Assignor either at such Assignor’s address shown herein or at any
address appearing on the Agent’s records for such Assignor. Any proceeds of any
disposition of any of the Collateral shall be applied by the Agent to the
payment of all expenses in connection with the sale of the Collateral, including
reasonable attorneys’ fees and other legal expenses and disbursements and the
reasonable expenses of retaking, holding, preparing for sale, selling, and the
like, and any balance of such proceeds may be applied by the Agent toward the
payment of the Obligations in such order of application as the Agent may elect,
and each Assignor shall be liable for any deficiency. For the avoidance of
doubt, following the occurrence and during the continuance of an Event of
Default, the Agent shall have the immediate right to withdraw any and all monies
contained in the Lockbox Deposit Account or any other deposit accounts in the
name of any Assignor and controlled by the Agent and apply same to the repayment
of the Obligations (in such order of application as the Agent may elect). The
parties hereto each hereby agree that the exercise by any party hereto of any
right granted to it or the exercise by any party hereto of any remedy available
to it (including, without limitation, the issuance of a notice of redemption, a
borrowing request and/or notice of default), in each case, hereunder, under the
Securities Purchase Agreement or under any other Related Agreement shall not
constitute confidential information and no party shall have any duty to the
other party to maintain such information as confidential.
 
8

--------------------------------------------------------------------------------


 
7. Each Purchaser hereby irrevocably (i) appoints the Agent to act as collateral
agent for the Purchasers under this Master Security Agreement, and (ii)
authorizes the Agent to enter into any Related Agreement to which it is a party
and to perform its duties and obligations thereunder, together with all powers
reasonably incidental thereto and the Agent hereby accepts such appointment. All
Collateral shall be held or administered by the Agent (or its duly-appointed
agent) for its benefit and for the benefit of the other Creditor Parties. Any
proceeds received by the Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral shall be paid over to the Agent for
application in accordance with Section 6. The Agent shall have no duties or
responsibilities except as set forth in this Agreement, nor shall it have any
fiduciary relationship with any Purchaser, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or any Related Agreement or otherwise exist against the Agent.
 
8. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, the Agent may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at the Agent’s option, debited
by the Agent from the Lockbox Deposit Account or any other deposit accounts in
the name of any Assignor and controlled by the Agent.
 
9

--------------------------------------------------------------------------------


 
9. Each Assignor appoints the Agent, any of the Agent’s officers, employees or
any other person or entity whom the Agent may designate as such Assignor’s
attorney with power to (a)(i) execute such documents in each such Assignor’s
behalf and to supply any omitted information and correct patent errors in any
documents executed by any Assignor or on any Assignor’s behalf; (ii) to file
financing statements against such Assignor covering the Collateral (and, in
connection with the filing of any such financing statements, describe the
Collateral as “all assets and all personal property, whether now owned and/or
hereafter acquired” (or any substantially similar variation thereof)); (iii) to
sign such Assignor’s name on any invoice or bill of lading relating to any
accounts receivable, drafts against account debtors, schedules and assignments
of accounts receivable, notices of assignment, financing statements and other
public records, verifications of accounts receivable and notices to or from
account debtors and (iv) to do all other things the Agent deems necessary to
carry out the terms of this Master Security Agreement and (b) upon the
occurrence and during the continuance of an Event of Default; (i) endorse such
Assignor’s name on any checks, notes, acceptances, money orders, drafts or other
forms of payment or security that may come into the Agent’s possession; (ii)
sign such Assignor’s name on any invoice or bill of lading relating to any
accounts receivable, drafts against account debtors, schedules and assignments
of accounts receivable, notices of assignment, financing statements and other
public records, verifications of accounts receivable and notices to or from
account debtors; (iii) verify the validity, amount or any other matter relating
to any accounts receivable by mail, telephone, telegraph or otherwise with
account debtors; (iv) do all other things necessary to carry out this Master
Security Agreement, any other Related Agreement and all other related documents;
and (v) notify the post office authorities to change the address for delivery of
such Assignor’s mail to an address designated by the Agent, and to receive, open
and dispose of all mail addressed to such Assignor. Each Assignor hereby
ratifies and approves all acts of the attorney and neither the Agent nor the
attorney will be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). This power being coupled with an interest,
is irrevocable so long as any of the Obligations remains unpaid.
 
10. No delay or failure on the Agent’s part in exercising any right, privilege
or option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by the Agent and then only to the extent therein set forth, and
no waiver by the Agent of any default shall operate as a waiver of any other
default or of the same default on a future occasion. The Agent’s books and
records containing entries with respect to the Obligations shall be admissible
in evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. The Agent shall have the right to enforce any one or
more of the remedies available to the Agent, successively, alternately or
concurrently. Each Assignor agrees to join with the Agent in executing such
documents or other instruments to the extent required by the UCC in form
reasonably satisfactory to the Agent and in executing such other documents or
instruments as may be required or deemed necessary, in each case in the exercise
of the Agent’s reasonable discretion, by the Agent for purposes of affecting or
continuing the Agent’s security interest in the Collateral.
 
10

--------------------------------------------------------------------------------


 
11. The Assignors shall jointly and severally pay all of the Agent’s or any
Purchaser’s out-of-pocket costs and expenses, including reasonable fees and
disbursements of in-house or outside counsel and appraisers, in connection with
the preparation, execution and delivery of the Documents, and in connection with
the prosecution or defense of any action, contest, dispute, suit or proceeding
concerning any matter in any way arising out of, related to or connected with
any Document. The Assignors shall also jointly and severally pay all of the
Agent’s or any Purchaser’s reasonable fees, charges, out-of-pocket costs and
expenses, including fees and disbursements of counsel and appraisers, in
connection with (a) the preparation, execution and delivery of any waiver, any
amendment thereto or consent proposed or executed in connection with the
transactions contemplated by the Documents, (b) the Agent’s obtaining
performance of the Obligations under the Documents, including, but not limited
to the enforcement or defense of the Agent’s security interests, assignments of
rights and liens hereunder as valid perfected security interests, (c) any
attempt to inspect, verify, protect, collect, sell, liquidate or otherwise
dispose of any Collateral, (d) any appraisals or re-appraisals of any property
(real or personal) pledged to the Agent by any Assignor as Collateral for, or
any other Person as security for, the Obligations hereunder and (e) any
consultations in connection with any of the foregoing. The Assignors shall also
jointly and severally pay the Agent’s or any Purchaser’s customary bank charges
for all bank services (including wire transfers) performed or caused to be
performed by the Agent or any Purchaser for any Assignor at any Assignor’s
request or in connection with any Assignor’s loan account (if any) with any
Creditor Party. All such costs and expenses together with all filing, recording
and search fees, taxes and interest payable by the Assignors to any Creditor
Party shall be payable on demand and shall be secured by the Collateral. If any
tax by any nation or government, any state or other political subdivision
thereof, and any agency, department or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (each, a “Governmental Authority”) is or may be imposed on or as a
result of any transaction between any Assignor, on the one hand, and any
Creditor Party on the other hand, which such Creditor Party is or may be
required to withhold or pay, the Assignors hereby jointly and severally
indemnify and hold such Creditor Party harmless in respect of such taxes, and
the Assignors will repay to such Creditor Party the amount of any such taxes
which shall be charged to the Assignors’ account; and until the Assignors shall
furnish such Creditor Party with indemnity therefor (or supply such Creditor
Party with evidence satisfactory to it that due provision for the payment
thereof has been made), such Creditor Party may hold without interest any
balance standing to each Assignor’s credit (if any) and the Agent shall retain
its liens in any and all Collateral.
 
12. THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to the Agent hereunder shall inure to the benefit of the Agent’s
successors and assigns. The term “Agent” as herein used shall include the Agent,
any parent of the Agent, any of the Agent’s subsidiaries and any co-subsidiaries
of the Agent’s parent, whether now existing or hereafter created or acquired,
and all of the terms, conditions, promises, covenants, provisions and warranties
of this Master Security Agreement shall inure to the benefit of each of the
foregoing, and shall bind the representatives, successors and assigns of each
Assignor.
 
11

--------------------------------------------------------------------------------


 
13. Each Assignor hereby consents and agrees that the state or federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and any Creditor Party, on the other hand, pertaining to this
Master Security Agreement or to any matter arising out of or related to this
Master Security Agreement, provided, that each Creditor Party and each Assignor
acknowledges that any appeals from those courts may have to be heard by a court
located outside of the County of New York, State of New York, and further
provided, that nothing in this Master Security Agreement shall be deemed or
operate to preclude the Agent from bringing suit or taking other legal action in
any other jurisdiction to collect, the Obligations, to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of the Agent. Each Assignor expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and each Assignor hereby waives any objection which it may have based
upon lack of personal jurisdiction, improper venue or forum non conveniens. Each
Assignor hereby waives personal service of the summons, complaint and other
process issues in any such action or suit and agrees that service of such
summons, complaint and other process may be made by registered or certified mail
addressed to such assignor at the address set forth on the signature lines
hereto and that service so made shall be deemed completed upon the earlier of
such Assignor’s actual receipt thereof or three (3) days after deposit in the
U.S. mails, proper postage prepaid.
 
The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suit, or proceeding brought to resolve any dispute,
whether arising in contract, tort, or otherwise between any Creditor Party,
and/or any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.
 
14. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (a) executing a Joinder
Agreement in form and substance satisfactory to the Agent, (b) delivering
supplements to such exhibits and annexes to such Documents as the Agent shall
reasonably request and (c) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to the Agent and with all documents and
actions required above to be taken to the reasonable satisfaction of the Agent.
 
15. All notices from the Agent to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.
 
[Balance of Page Intentionally Left Blank; Signature Page Follows]
 
12

--------------------------------------------------------------------------------


 
16. This Master Security Agreement may be executed by facsimile signatures and
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one agreement.

       
Very truly yours,
 
TRUE NORTH ENERGY CORPORATION
 
   
   
  By:   /s/ John I. Folnovic  

--------------------------------------------------------------------------------

Name: John I. Folnovic
Title: President and CEO
     
Address:
1400 Woodloch Forest Drive
Suite 530
The Woodlands, TX 77380
Attention: Executive Officer
Facsimile: (832) 553-7244

 

       
ICF ENERGY CORPORATION
 
   
   
  By:   /s/ John I. Folnovic  

--------------------------------------------------------------------------------

Name: John I. Folnovic
Title: President and CEO
     
Address:
c/o True North Energy Corporation
1400 Woodloch Forest Drive
Suite 530
The Woodlands, TX 77380
Attention: Executive Officer
Facsimile: (832) 553-7244

 
[Signatures Continue on the Following Page.]

13

--------------------------------------------------------------------------------

 
 

       
ACKNOWLEDGED:
 
VALENS U.S. SPV I, LLC, as Agent and as a Purchaser
       
By:
Valens Capital Management, LLC, as investment manager
 
   
   
  By:   /s/ Eugene Grin  

--------------------------------------------------------------------------------

Name: Eugene Grin
Title: Authorized Signatory
     
Address:
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017

 

       
VALENS OFFSHORE SPV II, CORP., as a Purchaser
       
By:
Valens Capital Management, LLC, as investment manager
 
   
   
  By:   /s/ Eugene Grin  

--------------------------------------------------------------------------------

Name: Eugene Grin
Title: Authorized Signatory
   
Address:
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017

 
14

--------------------------------------------------------------------------------



Exhibit A
to
MASTER SECURITY AGREEMENT
by
ICF ENERGY CORPORATION
and
TRUE NORTH ENERGY CORPORATION



Part I
Brazoria County, TX


Oil and Gas Leases and Minerals
(all recording references are to the Official Records of Brazoria County, Texas)
 
Lessor
 
Lessee
 
Lease Date
 
Recording Information
Eugenia T. Whitlock Trust
 
Roger A Soape Inc
 
03/20/00
 
00 018426
             
Cornelia H. Decker , et al
 
Roger A Soape Inc
 
03/20/00
 
00 021735
             
Sylvia A. Woodruff
 
Roger A Soape Inc
 
03/02/00
 
00 013450
             
Billie Glenn Cornman
 
Roger A Soape Inc
 
03/02/00
 
00 015575
             
Vera Carmel Brown
 
Roger A Soape Inc
 
03/02/00
 
00 015576
             
Ernest E. Freeman, et ux
 
Roger A Soape Inc
 
03/02/00
 
00 015577
             
J. H. Rayburn Jr, et al
 
Roger A Soape Inc
 
02/17/00
 
00 013453
             
Mary L. Chase
 
Roger A Soape Inc
 
02/24/00
 
00 024490
             
J. H. Rayburn, Jr.
 
Roger A Soape Inc
 
02/17/00
 
00 018427
             
Jack S. Josey
 
Roger A Soape Inc
 
07/25/00
 
00 044259
             
J. Shelby Bryan
 
Roger A Soape Inc
 
07/28/00
 
00 044258
             
Josephine S Masterson
 
Roger A Soape Inc
 
09/18/00
 
01 036412
             
Kay C. Foster
 
Roger A Soape Inc
 
02/05/00
 
00 013451
             
Marjorie Persson, et al
 
Roger A Soape Inc
 
02/06/00
 
00 013452
             
Michael M. Martin
 
Roger A Soape Inc
 
03/17/00
 
00 018428
             
William Polk Martin
 
Roger A Soape Inc
 
03/17/00
 
00 018429
             
Thomas Masterson, III, et al
 
Roger A Soape Inc
 
07/17/00
 
00 033346
             
Peter M. Turnbull
 
Roger A Soape Inc
 
07/11/00
 
00 039724
             
Gloria C. Wilburn
 
Roger A Soape Inc
 
08/10/00
 
00 039725
             
Lynne Fisher Echegaray
 
Roger A Soape Inc
 
08/15/00
 
00 044257

 
15

--------------------------------------------------------------------------------


 
Oil and Gas Leases and Minerals
(all recording references are to the Official Records of Brazoria County, Texas)
 
Lessor
 
Lessee
 
Lease Date
 
Recording Information

Betsy Schwarz Vaughan, et al
 
Roger A Soape Inc
 
08/26/00
 
00 046881
             
Compass Bank Trustee
 
Prime Natural Resources Inc
 
12/20/00
 
01 037779
             
Mary Nell Enlow Boyd
 
Roger A Soape Inc
 
03/01/03
 
03 017685
             
Robert M. Davant Jr., et al
 
Roger A Soape Inc
 
06/23/00
 
00 033342
             
Elizabeth L. Howe
 
Roger A Soape Inc
 
07/01/00
 
00 033343
             
Amelia Ann Sundberg
 
Roger A Soape Inc
 
07/01/00
 
00 033344
             
Valerie L. Hundley
 
Roger A Soape Inc
 
07/01/00
 
00 033345
             
Mary L. Crecy
 
Prime Natural Resources Inc
 
02/01/02
 
02 025904
             
James T. Little
 
Prime Natural Resources Inc
 
02/03/02
 
02 025905
             
Mary Lou Eckerdt
 
Prime Natural Resources Inc
 
02/02/02
 
02 025906
             
Betty Lou Patterson
 
Prime Natural Resources Inc
 
02/04/02
 
02 025907
             
John W. Berry Jr
 
Prime Natural Resources Inc
 
02/04/02
 
02 025908
             
Robert Little
 
Prime Natural Resources Inc
 
02/04/02
 
02 025909
             
Lewis B. Demille
 
Prime Natural Resources Inc
 
02/04/02
 
02 025910
             
Norma Lathrop
 
Prime Natural Resources Inc
 
02/04/02
 
02 019489
             
James F. Lathrop, Jr.
 
Prime Natural Resources Inc
 
02/04/02
 
02 019490
             
Holy Comforter Episcopal
 
Prime Natural Resources Inc
 
02/05/02
 
02 019492
             
Anne H Mealey
 
Prime Natural Resources Inc
 
02/04/02
 
02 019493
             
Louise A. Miller
 
Prime Natural Resources Inc
 
02/04/02
 
02 019494
             
George Loe
 
Prime Natural Resources Inc
 
02/04/02
 
02 029006

 
16

--------------------------------------------------------------------------------


 
Oil and Gas Leases and Minerals
(all recording references are to the Official Records of Brazoria County, Texas)
 
Lessor
 
Lessee
 
Lease Date
 
Recording Information

Laura Ruth Haynie
 
Prime Natural Resources Inc
 
02/04/02
 
02 033083
             
Paris Eugene Smith
 
Prime Natural Resources Inc
 
06/03/02
 
02 033084
             
Sarah Janin Wilson Zerr
 
Prime Natural Resources Inc
 
06/03/02
 
02 039347
             
K. Wortham Smith
 
Prime Natural Resources Inc
 
06/03/02
 
02 043286
             
Floyd Fiser, Jr.
 
Prime Natural Resources Inc
 
10/23/02
 
03 003092
             
Corinne Laurie Brierley
 
Prime Natural Resources Inc
 
10/23/02
 
03 003091
             
Fern Fletcher
 
Prime Natural Resources Inc
 
02/21/03
 
03 022644
             
Shirley W. Fiser, et al
 
Prime Natural Resources Inc
 
10/23/02
 
03 026623
             
Herman Bell, et ux
 
Prime Natural Resources Inc
 
03/07/02
 
02 019491
             
Jimmy Phillips, Jr.
 
Prime Natural Resources Inc
 
03/04/02
 
02 019495
             
Michael Phillips
 
Prime Natural Resources Inc
 
03/04/02
 
02 019496
             
Arthur Ray Clark, Sr., et ux
 
Prime Natural Resources Inc
 
03/09/02
 
02 029005
             
Peggy Gupton Boone
 
Prime Natural Resources Inc
 
03/21/02
 
02-029001
             
Dolores Gupton Rader
 
Prime Natural Resources Inc
 
03/21/02
 
02-029002
             
Kirby W. Gupton
 
Prime Natural Resources Inc
 
03/06/02
 
02 029003
             
Denise Gupton Ingram
 
Prime Natural Resources Inc
 
03/18/02
 
02 029004
             
Earnestine Grise Randon
 
Prime Natural Resources Inc
 
03/09/02
 
02-029000
             
Devon Energy Production Co.
 
Prime Natural Resources Inc
 
04/29/02
 
02 049386
             
Anthony Alexander, Sr.
 
Prime Natural Resources Inc
 
04/24/02
 
02 031957

 
17

--------------------------------------------------------------------------------


 
Oil and Gas Leases and Minerals
(all recording references are to the Official Records of Brazoria County, Texas)
 
Lessor
 
Lessee
 
Lease Date
 
Recording Information

Josephine Masterson
 
Prime Natural Resources Inc
 
04/23/02
 
02 039348
             
Jack S. Josey
 
Prime Natural Resources Inc
 
05/03/02
 
02 039349
             
J. Shelby Bryan
 
Prime Natural Resources Inc
 
06/14/02
 
02 055294
             
Eugenia T. Whitlock Trust
 
Prime Natural Resources Inc
 
04/22/02
 
03 010299
             
Ethel F. Graham, Indep. Exec.
 
Prime Natural Resources Inc
 
11/15/03
 
03 078513
             
Devon Energy Production Co.
 
Prime Natural Resources Inc
 
04/02/03
 
03 023650
     
Fee Mineral Tract
 
All of Prime Natural Resources, Inc. interest in 316.85 acres, more or less out
of the S. F. Austin League No. 48. being the same lands conveyed to Prime
Natural Resources, Inc. by Mineral and Royalty Deed from Roger A. Soape, Inc.
dated July 18, 2003, recorded as Document No. 03 046145 of the Official Records
of Brazoria County, Texas.
 
Units
     
O’ Leary Unit No. 1
 
662 acres of land, more or less, out of the Stephen F. Austin League No. 48,
A-26 and the George Harrison Survey, A-73, Brazoria County, Texas, described in
that certain Designation of Unit (O’Leary Gas Unit) filed June 13, 2003,
recorded under Clerk’s File No. 03-035767, as amended by documents recorded
under Clerk’s File Nos. 03-046147 and 2004020014 of the Official Records of
Brazoria County, Texas.
     
Devon Fee Gas Unit
 
401.85 acres, more or less, out of the Stephen F. Austin League No. 48, A-26,
Brazoria County, Texas, being the Devon Fee Gas Unit as described in that
certain designation of Unit dated April 28, 2004, recorded at Entry 2004024815,
in the Official Records of Brazoria County, Texas.

 
Wells



Well
 
API Well No.
 
Working Interest
 
Net Revenue Interest
O’Leary Unit No. 1
 
42-039-32803
 
40.6700%
 
29.0120%
Devon Fee No. 1
 
 
 
42-039-32823
 
75.0000%
 
60.4500%*
 
Includes fee minerals

 
18

--------------------------------------------------------------------------------


 
Contracts


DEVON FEE NO. 1




 
1.
Gas Transportation Agreement dated August 1, 2007, between Sweeny Gathering,
L.P.. and Prime Natural Resources, Inc.




 
2.
Participation Agreement dated October 1, 2003 between Burk Davis Gulf Coast and
Prime Natural Resources, Inc.




 
3.
Joint Operating Agreement dated October 1, 2003 between Davis Gulf Coast and
Prime Natural Resources, Inc.




 
4.
Crude Oil Sales Contract dated May 24, 2004 between Cokinos Oil Company and
Prime Natural Resources, Inc.




 
5.
Gas Sales Contract dated May 24, 2004 between Prime Natural Resources, Inc. and
Cokinos Oil Company

 
O’LEARY GAS UNIT



 
1.
Crude Oil Sales Contract dated June 25, 2007 between Cokinos Oil Company and
Prime Natural Resources, Inc.




 
2.
Joint Operating Agreement dated February 14, 2003 between Davis Gulf Coast and
Prime Natural Resources, Inc.




 
3.
Letter Agreement dated May 2, 2003 between Davis Gulf Coast and Prime Natural
Resources, Inc.




 
4.
Letter Agreement dated March 13, 2003 between Davis Gulf Coast and Prime Natural
Resources, Inc.




 
5.
Letter of Intent dated February 10, 2003 between Davis Gulf Coast and Prime
Natural Resources, Inc.

 
19

--------------------------------------------------------------------------------


 

 
6.
Sales Letter dated May 1, 2003 between Hilcorp and Prime Natural Resources, Inc.



PROSPECTS



 
1.
Letter Agreement dated May 1, 2003 between Hilcorp and Prime Natural Resources,
Inc.


20

--------------------------------------------------------------------------------

 
 
Part 2
Moffat County, Colorado
 
Oil and Gas Leases
 
An undivided 100 % of the leasehold estate (record title and operating rights)
created by the following described Oil and Gas Leases covering the following
described Lands:


Lessor:
 
United States of America COC-69739
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
July 1, 2006
   
Recorded:
 
Reception No. 20075039
   
Description:
 
T5N-R97W, 6th PM
       
Section 28: W/2 NW/4
       
Section 29: E/2 NE/4; W/2 E/2; S/2 NW/4; SW/4
       
Section 30: Lots 5, 6, 7 and 8; S/2 NE/4; E/2 W/2; SE/4

 
Lessor:
 
United States of America COC-69740
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
July 1, 2006
   
Recorded:
 
Reception No. 20075040
   
Description:
 
T5N-R97W, 6th PM
       
Section 31: Lots 5, 6, 7 and 8; E/2; E/2 W/2

 
Lessor:
 
United States of America COC-69741
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
December 1, 2006
   
Recorded:
 
Reception No. 20075041
 
 
Description:
 
T5N-R97W, 6th PM
       
Section 32: W/2 E/2; W/2; SE/4 SE/4
       
Section 33: W/2 E/2; E/2 W/2; SW/4 NW/4; W/2 SW/4

 
Lessor:
 
United States of America COC-69744
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
December 1, 2006
   
Recorded:
 
Reception No. 20075042
   
Description:
 
T4N-R98W, 6th PM
       
Section 25: Lots 1, 3 and 5; N/2; N/2 S/2; SW/4 SW/4
       
Section 26: SE/4 NE/4; E/2 SE/4
       
Section 35: E/2 E/2
       
Section 36: Lots 4, 5, 12, 13, 16 and 18; W/2 W/2

 
21

--------------------------------------------------------------------------------


 
Lessor:
 
United States of America COC-69746
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
July 1, 2006
   
Recorded:
 
Reception No. 20075043
   
Description:
 
T4N-R98W, 6th PM
       
Section 11: Lots 5, 6, 7 and 8; S/2
       
Section 12: Lots 5, 6, 7 and 8; S/2
       
Section 13: All
       
Section 14: All
         
Lessor:
 
United States of America COC-69749
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
December 1, 2006
   
Recorded:
 
Reception No. 20075044
   
Description:
 
T4N-R98W, 6th PM
       
Section 23: N/2; SW/4
       
Section 24: All
         
Lessor:
 
United States of America COC-69751
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
December 1, 2006
   
Recorded:
 
Reception No. 20075045
   
Description:
 
T4N-R98W
       
Section 27: All
       
Section 28: All
         
Lessor:
 
United States of America COC-69752
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
December 1, 2006
   
Recorded:
 
Reception No. 20075046
   
Description:
 
T4N-R98W, 6th PM
       
Section 29: S/2 N/2; S/2
       
Section 30: Lots 7, 8 and 10; S/2 NE/4; NE/4 SW/4;
       
SE/4
       
Section 31: Lots 8, 9, 14, 15 and 20; E/2
       
Section 32: All
         
Lessor:
 
United States of America COC-69753
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
December 1, 2006
   
Recorded:
 
Reception No. 20075047
   
Description:
 
T4N-R98W, 6th PM
       
Section 33: All
       
Section 34: All

 
22

--------------------------------------------------------------------------------


 
Lessor:
 
United States of America COC-69758
   
Lessee:
 
DEP Mineral Services, Inc.
   
Date:
 
December 1, 2006
   
Recorded:
 
Reception No. 20075048
   
Description:
 
T5N-R98W, 6th PM
       
Section 11: NE/4; E/2 NW/4; NW/4 NW/4; NE/4 SW/4;
       
N/2 SE/4
       
Section 12: W/2
       
Section 14: NW/4 NW/4
       
Section 15: E/2 NE/4
         
Lessor:
 
United States of America COC-69784
   
Lessee:
 
Constance N. Knight
   
Date:
 
December 1, 2006
   
Recorded:
 
Reception No. 20075038
   
Description:
 
T5N-R99W, 6th PM
       
Section 27: All
       
Section 28: All
       
Section 33: All
       
Section 34: All
         
Lessor:
 
United States of America COC-69426
   
Lessee:
 
Over The Hill Land Services, LLC
   
Date:
 
August 1, 2006
   
Recorded:
 
Reception No. 20075037
   
Description:
 
T4N-R97W, 6th PM
       
Section 17: N/2; N/2 SE/4; SW/4
       
Section 18: Lots 5, 6, 7 and 8; E/2 W/2; E/2
       
Section 19: Lots 5, 6, 7 and 8; E/2 W/2; E/2
       
Section 20: W/2; SE/4

 

23

--------------------------------------------------------------------------------




Part 3
Alaska


Anchorage Recording District
Third Judicial District
 
Oil and Gas Leases
(all recording references are to Official Records of the Anchorage Recording
District, Alaska)
 
Lease Number
 
Grantor
 
Grantee
 
Lease Date
 
Recording Information
ADL 389932
 
SOA
 
Richard E. Wagner
 
01/01/02
 
2007-058530-0
ADL 390087
 
SOA
 
Monte J. Allen
 
12/01/02
 
2007-058531-0
ADL 390567
 
SOA
 
Daniel K. Donkel
Kenneth A. Mehaffey
George Kasper
 
06/01/05
 
2007-058532-0
ADL 390722
 
SOA
 
Daniel K. Donkel
Samuel H. Cade
Robert James Newman
H. Jerry Hodgden
 
10/01/06
 
2007-058533-0
ADL 390723
 
SOA
 
Daniel K. Donkel
Samuel H. Cade
Robert James Newman
H. Jerry Hodgden
 
10/01/06
 
2007-058534-0
ADL 390745
 
SOA
 
Daniel K. Donkel
Samuel H. Cade
 
10/01/06
 
2007-058535-0
ADL 390572
 
SOA
 
Monte J. Allen
 
10/01/06
 
2007-058536-0
ADL 390383
 
SOA
 
Douglas A. Barr
Daniel K. Donkel
George Kasper
Robert O. Bolt
 
10/01/03
 
2007-058537-0



Barrow Recording District
Second Judicial District
 
Oil and Gas Leases
(all recording references are to Official Records of the Barrow Recording
District, Alaska)
 
Lease Number
 
Grantor
 
Grantee
 
Lease Date
 
Recording Information
ADL 390834
 
SOA
 
Daniel K. Donkel
Samuel H. Cade
 
03/01/07
 
2007-000320-0
ADL 390839
 
SOA
 
Daniel K. Donkel
Samuel H. Cade
 
03/01/07
 
2007-000321-0
ADL 390840
 
SOA
 
Daniel K. Donkel
Samuel H. Cade
 
03/01/07
 
2007-000322-0
ADL 390841
 
SOA
 
Daniel K. Donkel
Samuel H. Cade
 
03/01/07
 
2007-000323-0



24

--------------------------------------------------------------------------------


 
SCHEDULE B
 
Entity
 
Jurisdiction of
Formation
 
Organization Identification Number
True North Energy Corporation
 
Nevada
 
C9161-2004
ICF Energy Corporation
 
Texas
 
800864855
                                       

 


--------------------------------------------------------------------------------


 
SCHEDULE C
 
COMMERCIAL TORT CLAIMS
 
None.
 

--------------------------------------------------------------------------------

